The opinion of the Court, Shepley, C. J., Tenney, Howard and Appleton, J. J., was delivered by
Shepley, C. J.,
orally.;— The indictment charges, that the defendant and others, being assembled, did, in a violent and tumultuous manner, obstruct and break up a justice’s court, held by one Barrett, to the terror of the people. To break up a court in such a manner was an unlawful act whether Barrett was or was not commissioned, and whether he was or was not proceeding lawfully in the business before him.
The allegations of the indictment sufficiently charge the offence of a riot. Exceptions overruled.